tcmemo_2004_220 united_states tax_court curtis and mary ettesvold petitioners v commissioner of internal revenue respondent docket no filed date jon j jenson for petitioners blaine holiday for respondent memorandum opinion whalen judge this case is before the court to decide petitioners’ motion for an award of reasonable litigation and administrative costs in which they seek attorney’s fees and expenses of dollar_figure neither petitioners’ motion nor respondent’s response thereto requests an evidentiary hearing and the court concludes that such a hearing is unnecessary for the disposition of petitioners’ motion see rule a tax_court rules_of_practice and procedure we will decide petitioners’ motion on the basis of the record in this case including petitioners’ motion respondent’s response and the various exhibits attached thereto at the time they filed their petition petitioners resided at morris minnesota background respondent determined deficiencies in petitioners’ self-employment taxes for of dollar_figure and for of dollar_figure respondent’s determination was based upon the contention that certain payments received from petitioners’ farming corporation constituted net_earnings from self- employment pursuant to sec_1402 of the internal_revenue_code hereinafter all section references are to that code unless stated otherwise as a general_rule sec_1402 defines net_earnings_from_self-employment to exclude rentals of farm_land and personal_property but it sets forth an exception to the general_rule if the rental income is derived under an arrangement that requires the material_participation of the owner or tenant in the production or management of the agricultural or horticultural commodities on the rented land sec_1402 provides that in computing the income to be included in net_earnings from self- employment there shall be excluded rentals from real_estate and from personal_property leased with the real_estate including such rentals paid in crop shares together with the deductions attributable thereto unless such rentals are received in the course of a trade_or_business as a real_estate dealer except that the preceding provisions of this paragraph shall not apply to any income derived by the owner or tenant of land if a such income is derived under an arrangement between the owner or tenant and another individual which provides that such other individual shall produce agricultural or horticultural commodities including livestock bees poultry and fur- bearing animals and wildlife on such land and that there shall be material_participation by the owner or tenant as determined without regard to any activities of an agent of such owner or tenant in the production or management_of_the_production of such agricultural or horticultural commodities and b there is material participa- tion by the owner or tenant as determined without regard to any activities of an agent of such owner or tenant with regard to any such agricultural or horticultural commodity petitioners filed a petition for redetermination of the deficiencies determined by respondent while the case was pending petitioners mailed a document purporting to be a qualified_offer as defined by sec_7430 which states the taxpayers as their qualified_offer agrees sic to establish as the taxpayer’s sic liability determined without regard to interest by agreeing to pay to the united_states dollar_figure petitioners mailed the qualified_offer more than days before the case was called from the trial calendar see sec_301_7430-7 proced admin regs when the case was subsequently called from the trial calendar the parties filed a stipulation of settlement in which they agreed as a basis of settlement that the issue relating to the applicability of self-employment_tax on these rental payments is the same as the issue in johnson v commissioner docket no the controlling case and shall be resolved as if the petitioners in this case were the same as the taxpayers in the controlling case in due course the court issued its opinion in the controlling case johnson v commissioner tcmemo_2004_ in which we held that the amounts reported by the taxpayers for taxable years and as rents from their wholly owned corporation for the lease of their farmland and personal_property are not included in net_earnings_from_self-employment under sec_1402 and are not subject_to self-employment_tax in deciding that case this court followed the analysis of the court_of_appeals for the eighth circuit the governing circuit in 236_f3d_410 8th cir revg and remanding bot v commissioner tcmemo_1999_ henner v commissioner tcmemo_1999_306 and mcnamara v commissioner tcmemo_1999_333 and held that there was no nexus between the rental payments at issue and the oral agreement between the taxpayers and their farm_corporation under which the taxpayers were to materially participate in the corporation’s production of agricultural commodities discussion according to petitioners the decision of this court in johnson v commissioner supra dictates that curtis and mary ettesvold do not owe the additional self-employment taxes that were assessed against them by the internal_revenue_service accordingly they contend that they are to be treated as the prevailing_party pursuant to sec_7430 on the ground their tax_liability is less than the ‘qualified offer’ that they offered to the internal_revenue_service petitioners further assert that they had exhausted their administrative remedies available within the internal_revenue_service that they had not unreasonably protracted the instant proceedings and that they meet the net_worth requirement imposed by sec_7430 respondent concedes that petitioners have substantially prevailed with respect to the most important issue in the case that they had not unreasonably protracted this proceeding and that they meet the net_worth requirement nevertheless respondent contends that petitioners are not entitled to an award of any fees or costs under sec_7430 respondent’s position is based upon four points first respondent contends that contrary to petitioners’ assertion petitioners did not exhaust their administrative remedies within the internal_revenue_service as required by sec_7430 second respondent contends that the qualified_offer_rule on which petitioners rely is inapplicable because any judgment in this case will be issued pursuant to a settlement not pursuant to a judicial determination and further because petitioners’ tax_liability may be more than the amount offered in their qualified_offer third respondent contends that the position_of_the_united_states was substantially justified with the result that petitioners are not to be treated as the prevailing_party finally respondent raises a factual question about the fees and costs sought by petitioners at the outset we note that petitioners styled their motion motion for award of reasonable litigation and administrative costs in fact however the amount sought by petitioners dollar_figure consists entirely of attorney’s fees and expenses for services in connection with the instant tax_court proceeding as the affidavit attached to petitioners’ motion makes clear all of those services were provided after submission of the qualified_offer which took place approximately years after the filing of petitioners’ petition in this court thus the attorney’s fees and expenses which petitioners seek in the instant motion are litigation costs not administrative costs see sec_301_7430-4 proced admin regs we agree with respondent’s first point on the basis of our review of this case we cannot determine that petitioners exhausted the administrative remedies available to them within the internal_revenue_service as required by sec_7430 in such a case sec_7430 provides that a judgment for reasonable_litigation_costs shall not be awarded under subsection a of sec_7430 see sec_7430 accordingly we will deny petitioners’ motion on the basis of the limitation imposed by sec_7430 we need not and do not reach the other issues raised by respondent respondent’s response to petitioners’ motion points out that a 30-day_letter was issued to petitioners see sec_601_105 statement of procedural rules a copy of that 30-day_letter is attached as an exhibit to respondent’s response the letter pointed out that if petitioners did not agree with the proposed changes in their and returns then they could obtain a conference with the regional_office of appeals the 30-day_letter also explained the steps necessary to obtain such an appeals_conference respondent’s brief further represents that after issuing the 30-day_letter respondent’s agent contacted petitioners’ representative according to respondent’s response petitioners’ representative advised the agent that petitioners did not agree to the adjustment but they would not file a protest petitioners’ representative recommended that the agent issue a notice_of_deficiency the 30-day_letter issued to petitioners proposes increasing their net_earnings_from_self-employment for and by the amount of the real_estate rental payments received from their farm_corporation in each of those years these are the same adjustments that respondent determined in the notice_of_deficiency which is the subject of this case as set forth in the 30-day_letter sent to them petitioners had the right to appeal the proposed_adjustment to the appeals_office see sec_601_106 statement of procedural rules petitioners chose not to pursue an administrative appeal within the internal_revenue_service of the adjustments proposed in the 30-day_letter the regulations promulgated under sec_7430 discuss the circumstances in which the administrative remedies available within the internal_revenue_service shall be deemed to have been exhausted see sec_301_7430-1 proced admin regs generally under those regulations a party will not be deemed to have exhausted the administrative remedies with respect to any_tax matter for which an appeals_office conference is available under sec_601_105 and sec_601_106 statement of procedural rules unless the party participates in an appeals_office conference before filing a petition in the tax_court see sec_301_7430-1 proced admin regs the regulations under sec_7430 requiring a party to pursue administrative remedies within the internal_revenue_service are subject_to various limited exceptions see sec_301_7430-1 proced admin regs petitioners’ motion and accompanying brief however give us no reason to believe that any such exception is applicable in this case nor do petitioners’ motion and brief suggest that the statutory rule requiring exhaustion of administrative remedies is otherwise unnecessary the entire discussion of this issue in petitioners’ brief is as follows the statutory_notice_of_deficiency was issued by the internal_revenue_service on date curtis and mary ettesvold pursued all of their administrative remedies for the above reasons we cannot determine on the basis of the record that petitioners exhausted their administrative remedies in the internal_revenue_service see sec_301_7430-1 proced admin regs accordingly we hold that petitioners are not eligible pursuant to the limitations of sec_7430 to be awarded reasonable_litigation_costs see 117_tc_48 affd 55_fedappx_476 9th cir patel v commissioner tcmemo_1998_306 in accordance with the above an appropriate order will be issued
